EXHIBIT 23.1 INDEPENDENT AUDITORS’ CONSENT The Board of Directors Network-1 Technologies, Inc. We consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1, Amendment No. 1 (of which this consent is filed as Exhibit 23.1) and related Prospectus pertaining to Network-1 Technologies, Inc. and to the use therein of our report dated March 21, 2014 related to our audit of the financial statements of Network-1 Technologies, Inc. for the years ended December31, 2013 and December 31, 2012. /s/ Radin, Glass & Co., LLP Radin, Glass & Co., LLP New York, New York April 25, 2014
